UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transaction period from to Commission file number 333-62216 HEALTH DISCOVERY CORPORATION (Exact name of registrant as specified in its charter) Georgia (State or other jurisdiction of incorporation or organization) 74-3002154 (IRS Employer Identification No.) 2 East Bryan Street Suite 1500 Savannah, Georgia 31401 (Address of principal executive offices) 912-443-1987 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since the last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large Accelerated Filer oNon-Accelerated Filero (do not check if a smaller reporting company) Accelerated Filer oSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of stock, as of the latest practicable date: Class: Outstanding as of November 16, 2012 Common Stock, no par value Series A Preferred Stock 0 Series B Preferred Stock ii TABLE OF CONTENTS PART I FINANCIAL INFORMATION 1 Item 1. Unaudited Financial Statements 1 Balance Sheets 1 Statements of Operations 2 Statements of Cash Flows 3 Notes to Financial Statements 4 Item 2. Managements’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. [Removed and Reserved] 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 iii PART I — FINANCIAL INFORMATION Item 1.Financial Statements HEALTH DISCOVERY CORPORATION Balance Sheets (unaudited) September 30, December 31, Assets Current Assets Cash $ $ Accounts Receivable Investment in Available For Sale Securities (Note G) - Prepaid Expenses and Other Assets - Total Current Assets Equipment, Less Accumulated Depreciation of $44,795 and $37,061 Other Assets Deferred Charges Patents, Less Accumulated Amortization of $2,190,891 and $1,993,851 Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts Payable - Trade $ $ Accrued Liabilities Dividends Payable - Special Deferred Revenue Total Current Liabilities Long Term Liabilities Deferred Revenue Dividends Payable Total Liabilities Stockholders’ Equity Series B Preferred Stock, Convertible, 20,625,000 Shares Authorized, 17,340,175 Issued and Outstanding Common Stock, No Par Value, 300,000,000 Shares Authorized 232,773,144 Shares Issued and Outstanding September 30, 2012 231,299,810 Shares Issued and Outstanding December 31, 2011 Accumulated Deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to financial statements. 1 HEALTH DISCOVERY CORPORATION Statements of Operations (unaudited) For the Three and Nine Months Ended September 30, 2012 and 2011 Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, September 30, September 30, September 30, Revenues: Licensing & Development $ Operating Expenses: Amortization Professional and Consulting Fees Legal Fees Research & Development Fees Compensation Other General and Administrative Expenses Total Operating Expenses Income / (Loss) From Operations ) ) ) Other Income (Expense) Realized Gain on Sale of Available for SaleSecurities (Note G) - - Unrealized Gain on Investment in Available for SaleSecurities (Note G) - - Interest Income 67 Gain on Payables Restructuring - - - Total Other Income (Expense) Net Income / (Loss) $ $ ) $ $ ) Preferred Stock Dividends Earnings / (Loss) Attributable to Common Shareholders $ $ ) $ $ ) Weighted Average Outstanding Shares - basic Earnings Per Share (basic) $ $ ) $ $ ) Weighted Average Outstanding Shares - diluted Earnings Per Share (diluted) $ $ ) $ $ ) See accompanying notes to financial statements. 2 HEALTH DISCOVERY CORPORATION Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2012 and 2011 Cash Flows From Operating Activities Net Income / (Loss) $ $ ) Adjustments to Reconcile Net Income (Loss) to Net Cash Used for Operating Activities: Stock-based Compensation - Services Exchanged for Options Gain on Payables Restructuring - ) Realized Gain on Sale of Available for Sale Securities Measured in Accordance with the Fair Value Option (Note G) ) - Unrealized Gain on Investment in Available forSale Securities Measured in Accordance with the Fair Value Option (Note G) ) - (Increase) Decrease in Deferred Charges ) Depreciation and Amortization (Increase) Decrease in Accounts Receivable ) Decrease in Recoverable Development Costs - Decrease in Deferred Revenue ) ) Decrease in Prepaid Expenses and Other Assets Decrease in Accounts Payable – Trade ) ) Decrease in Accrued Liabilities ) ) Net Cash Used for Operating Activities ) ) Cash Flows From Investing Activities: Proceeds from Sale of Available for Sale Securities (Note G) - Purchase of Equipment ) ) Net Cash Provided by (Used for) Investing Activities ) Cash Flows From Financing Activities: Dividends Paid - ) Net Cash Used for Financing Activities - ) Net Decrease in Cash ) ) Cash, at Beginning of Period Cash, at End of Period $ $ See accompanying notes to financial statements. 3 HEALTH DISCOVERY CORPORATION Notes to Financial Statements Note A - BASIS OF PRESENTATION Health Discovery Corporation (the “Company”) is a biotechnology-oriented company that has acquired patents and has patent pending applications for certain machine learning tools, primarily pattern recognition techniques using advanced mathematical algorithms to analyze large amounts of data thereby uncovering patterns that might otherwise be undetectable.Such machine learning tools are currently in use for diagnostics and drug discovery, but are also marketed for other applications.The Company licenses the use of its patented protected technology and may provide services to develop specific learning tools under development agreements or sell to third parties. The accounting principles followed by the Company and the methods of applying these principles conform with accounting principles generally accepted in the United States of America (GAAP).In preparing financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts in the financial statements.Actual results could differ significantly from those estimates. The interim financial statements included in this report are unaudited but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the financial position and results of operations for the interim periods presented.All such adjustments are of a normal recurring nature.The results of operations for the three and nine month periods ended September 30,2012 are not necessarily indicative of the results of a full year’s operations and should be read in conjunction with the financial statements and footnotes included in the Company’s annual report on Form 10-K for the year ended December 31, 2011. Note B – REVENUE RECOGNITION Revenue is generated through the sale or license of patented technology and processes and from services provided through development agreements.These arrangements are generally governed by contracts that dictate responsibilities and payment terms.The Company recognizes revenues as they are earned over the duration of a license agreement or upon the sale of any owned patent once all contractual obligations have been fulfilled.If a license agreement has an undetermined or unlimited life, the revenue is recognized over the remaining expected life of the patents. Revenue is recognized under development agreements in the period the services are performed. The Company treats the incremental direct cost of revenue arrangements, which consists principally of employee bonuses, as deferred charges and these incremental direct costs are amortized to expense using the straight-line method over the same term as the related deferred revenue recognition. The licensing and development revenue recognized during the three and nine month periods ended September 30, 2012 includes $457,088 related to the acceleration of the revenue recognition from deferred revenue because of the termination of the Abbott and Quest contracts. Deferred revenue represents the unearned portion of payments received in advance for licensing and development agreements.The Company had total unearned revenue of $2,497,851 as of September 30, 2012.Unearned revenue of $1,024,988 is recorded as current and $1,472,863is classified as long-term. Note C - NET INCOME (LOSS) PER SHARE Basic Earnings Per Share (“EPS”) includes no dilution and is computed by dividing income or loss available to common shareholders by the weighted average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution of securities that could share in the earnings or losses of the entity. Due to the net loss for the three and nine month periods ending September 30, 2011 the calculation of diluted per share amounts would create an anti-dilutive result and therefore are not presented. 4 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note C - NET INCOME (LOSS) PER SHARE, continued The following is an analysis of the basic and diluted earnings per common share computations for the three and nine months ended September 30, 2012: Three months ended September 30,2012 Nine months ended September 30,2012 Basic: Net income attributable to common shareholders $ $ Basic weighted average common shares outstanding Basic earnings per common share $ $ Diluted: Net income attributable to common shareholders $ $ Basic weighted average common shares outstanding Effect of dilutive securities: Conversion of options and warrants Conversion of preferred shares to common shares - Diluted weighted average common shares outstanding Diluted earnings per common share $ $ During the three and nine month periods ended September 30, 2012, 6,500,000 outstanding stock options and warrants were not included in the computation of diluted earnings per common share because to do so would have an antidilutive effect.In addition, for the nine month period ended September 30, 2012, 17,340,175 in convertible preferred stock was not included in the diluted earnings per common share calculation because to do so would have had an antidilutive effect. Note D - STOCK-BASED COMPENSATION AND OTHER EQUITY BASED PAYMENTS Stock-based expense included in our net loss for the three months and nine months ended September30, 2012consisted of $28,953 and $186,859 respectively for stock options granted to officers and directors.Stock-based expense included in our net loss for the three months and nine months ended September 30, 2011 consisted of a credit of $13,759 and expense of $61,018respectively. As of September 30, 2012, there was approximately $173,696 of unrecognized cost related to stock option and warrant grants.The cost is to be recognized over the remaining vesting periods that average approximately 1.5 years. As a part of the Company’s settlement with Mr. William Quirk in September 2010, Mr. Quirk exchanged his 32,527,776 warrants for three new warrants, with varying expirations and strike prices.In addition, the Company established a credit account with a value equal to the fair market value of two million phantom shares. The value of this credit account, based on the closing price on the date prior to the date of exercise of the new warrants, will be applied toward the conversion price of all or a part of the warrants.Two of the three warrants expired unexercised.On September 14, 2012, Mr. Quirk gave the Company notice to exercise the last warrant using the value of the two million phantom shares.As a result, the Company issued Mr. Quirk 473,334 shares of common stock in accordance with his settlement agreement.The shares were issued at the market price of the Company’s stock which was $0.071. 5 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note D - STOCK-BASED COMPENSATION AND OTHER EQUITY BASED PAYMENTS, continued The following schedule summarizes combined stock option and warrant information for the nine months ended September 30, 2012 and the twelve months ended December 31, 2011: Option and Warrant Shares Weighted Average
